Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restrictions
This application contains claims directed to the following patentably distinct species:
Species I, claims 2-4, directed to segmenting and converting input signals;
Species II, claims 5-9, directed to clustering input space for producing output clusters;
Species III, claims 10, 16-18, directed to input signal types and characteristics; 
Species IV, claims 11-13, directed to digitizing/binarizing input space and dynamic behavior mapping; and
Species V, claim 14-15, directed to hardware processing circuitry of a recurrent network. 

The species are independent or distinct because the claims to the different
species recite the not mutually depended characteristics of such species. In addition,
these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or
a single grouping of patentably indistinct species, for prosecution on the merits to which
the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claim 1 is generic.

There is a search and/or examination burden for the patentably distinct species
as set forth above because at least the following reason(s) apply: the species or
groupings of patentably indistinct species require a different field of search (e.g.,
searching different classes/subclasses or electronic resources, or employing different
search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must
include (i) an election of a species to be examined even though the requirement
may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing
the elected species or grouping of patentably indistinct species, including any
claims subsequently added. An argument that a claim is allowable or that all claims are
generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to
petition, the election must be made with traverse. If the reply does not distinctly and
specifically point out supposed errors in the election of species requirement, the election
shall be treated as an election without traverse. Traversal must be presented at the time
of election in order to be considered timely. Failure to timely traverse the requirement
will result in the loss of right to petition under 37 CFR 1.144. If claims are added after
the election, applicant must indicate which of these claims are readable on the elected
species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of
patentably indistinct species from which election is required, are not patentably distinct,
applicant should submit evidence or identify such evidence now of record showing them
to be obvious variants or clearly admit on the record that this is the case. In either
instance, if the examiner finds one of the species unpatentable over the prior art, the
evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35
U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration
of claims to additional species which depend from or otherwise require all the limitations
of an allowable generic claim as provided by 37 CFR 1.141.
The examiner has required restriction between product or apparatus claims and
process claims. Where applicant elects claims directed to the product/apparatus, and all
product/apparatus claims are subsequently found allowable, withdrawn process claims
that include all the limitations of the allowable product/apparatus claims should be
considered for rejoinder. All claims directed to a nonelected process invention must
include all the limitations of an allowable product/apparatus claim for that process
invention to be rejoined.
In the event of rejoinder, the requirement for restriction between the
product/apparatus claims and the rejoined process claims will be withdrawn, and the
rejoined process claims will be fully examined for patentability in accordance with 37
CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for
patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all
claims to the elected product/apparatus are found allowable, an otherwise proper
restriction requirement between product/apparatus claims and process claims may be
maintained. Withdrawn process claims that are not commensurate in scope with an
allowable product/apparatus claim will not be rejoined. See MPEP § 821.04.
Additionally, in order for rejoinder to occur, applicant is advised that the process claims
should be amended during prosecution to require the limitations of the
product/apparatus claims. Failure to do so may result in no rejoinder. Further, note
that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply
where the restriction requirement is withdrawn by the examiner before the patent
issues. See MPEP § 804.01.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Qun Shen whose telephone number is (571) 270-7927.  The examiner can normally be reached on Mon-Friday from 9:00-5:00. If attempts to reach the examiner by telephone are unsuccessful, the examiner's Supervisor, Vincent Rudolphcan be reached on (571) 272-8243.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/QUN SHEN/
Primary Examiner, Art Unit 2661